Name: 81/599/EEC: Council Decision of 27 July 1981 adopting a third plan of action in the field of information and documentation (1981 to 1983)
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-08-06

 Avis juridique important|31981D059981/599/EEC: Council Decision of 27 July 1981 adopting a third plan of action in the field of information and documentation (1981 to 1983) Official Journal L 220 , 06/08/1981 P. 0029 - 0033****( 1 ) OJ NO C 278 , 28 . 10 . 1980 , P . 4 . ( 2 ) OJ NO C 144 , 15 . 6 . 1981 , P . 101 . ( 3 ) OJ NO C 353 , 31 . 12 . 1980 , P . 29 . ( 4 ) OJ NO L 311 , 4 . 11 . 1978 , P . 1 . COUNCIL DECISION OF 27 JULY 1981 ADOPTING A THIRD PLAN OF ACTION IN THE FIELD OF INFORMATION AND DOCUMENTATION ( 1981 TO 1983 ) ( 81/599/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ), HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ), WHEREAS , UNDER ARTICLE 2 OF THE TREATY , THE COMMUNITY SHALL HAVE AS ONE OF ITS TASKS THAT OF PROMOTING THROUGHOUT THE COMMUNITY THE HARMONIOUS DEVELOPMENT OF ECONOMIC ACTIVITIES AND A CONTINUOUS AND BALANCED EXPANSION ; WHEREAS , SINCE THE USE OF INFORMATION IS EMERGING AS ONE OF THE PRIME FACTORS IN ECONOMIC ACTIVITY AND IN INNOVATION , SCIENCE , EDUCATION AND ADMINISTRATION , IT IS IMPORTANT THAT CURRENT ACTION WITH REGARD TO SCIENTIFIC AND TECHNICAL INFORMATION SHOULD BE EXTENDED TO COVER THE SOCIO-ECONOMIC SPHERE BY ENCOURAGING AND SUPPORTING BOTH PUBLIC AND PRIVATE INITIATIVES OF ALL KINDS ; WHEREAS THE HEADS OF STATE AND OF GOVERNMENT , MEETING IN STRASBOURG ON 21 AND 22 JUNE 1979 , DECLARED THAT THE DYNAMIC COMPLEX OF INFORMATION INDUSTRIES , BASED ON THE NEW ELECTRONIC TECHNOLOGIES , OFFERED A MAJOR SOURCE OF ECONOMIC GROWTH AND SOCIAL DEVELOPMENT ; WHEREAS CONCURRENT DEVELOPMENT OF THE PRODUCTION AND USE OF INFORMATION IN THE COMMUNITY MUST ENABLE A REASONABLE BALANCE BETWEEN INCOMING AND OUTGOING FLOWS OF INFORMATION TO BE GRADUALLY ATTAINED , IN PARTICULAR BETWEEN THE COMMUNITY AND THIRD COUNTRIES , ON A BASIS OF RECIPROCITY , WHICH WILL , INTER ALIA , ENSURE FREEDOM OF ACCESS BY COMMUNITY USERS TO SOURCES OF INFORMATION AND DATA OUTSIDE THE COMMUNITY ; WHEREAS IT IS PRIMARILY A MATTER FOR THE MEMBER STATES TO CREATE THE BASIS FOR AN EFFICIENT INFORMATION SERVICE BY MEANS OF SUPPORT PROGRAMMES AND PROMOTION ACTIVITIES ; WHEREAS SUCH MEASURES SHOULD BE STRENGTHENED THROUGH SPECIFIC COMMUNITY ACTION ; WHEREAS THE NEED TO STRENGTHEN AND CONSOLIDATE ACTIVITIES IN THE FIELD OF SCIENTIFIC AND TECHNICAL INFORMATION AND DOCUMENTATION ( STID ), ALREADY UNDER WAY AS PART OF THE FIRST TWO ACTION PLANS , JUSTIFIES THE IMPLEMENTATION OF A THIRD PLAN OF ACTION WHICH IS NEEDED TO HELP ATTAIN THE ABOVEMENTIONED OBJECTIVES OF THE TREATY ; WHEREAS IT WILL BE NECESSARY , AT THE SAME TIME , TO LAY DOWN GUIDELINES FOR AN APPROPRIATE FORM OF COORDINATION OF ACTION IN THIS FIELD AT NATIONAL AND COMMUNITY LEVEL ; WHEREAS THE TREATY HAS NOT MADE PROVISION FOR THE SPECIFIC POWERS WHICH ARE REQUIRED TO ATTAIN THESE OBJECTIVES ; WHEREAS THE SCIENTIFIC AND TECHNICAL INFORMATION AND DOCUMENTATION COMMITTEE ( STIDC ) AND THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) HAVE BOTH DELIVERED THEIR OPINIONS ON THE COMMISSION PROPOSAL , HAS DECIDED AS FOLLOWS : ARTICLE 1 A THIRD COMMUNITY PLAN OF ACTION IN THE FIELD OF INFORMATION AND DOCUMENTATION AS SET OUT IN THE ANNEX IS HEREBY ADOPTED FOR A PERIOD OF THREE YEARS , WITH EFFECT FROM 1 JANUARY 1981 . THE APPROPRIATIONS NEEDED FOR IMPLEMENTING THIS PLAN OF ACTION , WHICH SHALL BE FIXED AT 15 MILLION ECU , SHALL BE ENTERED IN THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES . ARTICLE 2 THE COMMISSION SHALL ENSURE THAT THE THIRD PLAN OF ACTION IS IMPLEMENTED AND WILL BE ASSISTED BY STIDC , THE DUTIES AND METHOD OF OPERATION OF WHICH , AS DEFINED IN ANNEX II TO COUNCIL DECISION 78/887/EEC OF 9 OCTOBER 1978 ADOPTING A SECOND THREE-YEAR PLAN OF ACTION IN THE FIELD OF SCIENTIFIC AND TECHNICAL INFORMATION AND DOCUMENTATION ( 4 ), SHALL BE APPLIED MUTATIS MUTANDIS AS NECESSARY FOR THE IMPLEMENTATION OF THE THIRD PLAN OF ACTION . THE COMMITTEE AND CREST SHALL BE KEPT REGULARLY INFORMED BY THE COMMISSION OF THE PROGRESS OF THE WORK IN THE FIELD IN QUESTION AND IN ASSOCIATED FIELDS . THE COMMISSION SHALL ALSO SUBMIT A FULL ANNUAL REPORT ON THE SUBJECT TO THE COUNCIL AND THE EUROPEAN PARLIAMENT . ARTICLE 3 1 . IN ACCORDANCE WITH ARTICLE 228 OF THE TREATY , THE COMMUNITY MAY CONCLUDE COOPERATION AGREEMENTS WITH THIRD COUNTRIES PARTICIPATING IN THE EUROPEAN CONFERENCE OF POSTAL AND TELECOMMUNICATIONS ADMINISTRATIONS ( CEPT ). 2 . THE COMMISSION SHALL BE AUTHORIZED TO NEGOTIATE COOPERATION AGREEMENTS UNDER THE CONDITIONS DEFINED IN DECISION 78/887/EEC , AND IN PARTICULAR THOSE LAID DOWN IN ARTICLE 3 AND ANNEX II THEREOF . DONE AT BRUSSELS , 27 JULY 1981 . FOR THE COUNCIL THE PRESIDENT P . WALKER **** ( 1 ) INCLUDING A PROVISIONAL AMOUNT OF 5 500 000 ECU RESERVED FOR CALLS FOR PROPOSALS IN CONNECTION WITH THIS OBJECTIVE . ANNEX THIRD PLAN OF ACTION IN THE FIELD OF INFORMATION AND DOCUMENTATION ( 1981 TO 1983 ) IN ORDER TO BUILD UPON EURONET DIANE AND OTHER ACHIEVEMENTS OF THE FIRST TWO PLANS OF ACTION BETWEEN 1975 AND 1980 AND TO REINFORCE AND COMPLEMENT NATIONAL MEASURES TAKEN BY THE MEMBER STATES , THE THIRD PLAN OF ACTION AIMS TO : 1 . CONSOLIDATE AND ENHANCE EURONET AND TO EXTEND AND IMPROVE DIANE SERVICES ; 2 . CONTRIBUTE TO THE CREATION OF FURTHER HIGH-QUALITY INFORMATION SERVICES IN EUROPE TO MEET A WIDE VARIETY OF NEEDS AND TO STIMULATE BOTH PUBLIC AND COMMERCIAL ACTIVITIES IN THIS FIELD ; 3 . SUPPORT USERS AND INTERMEDIARIES AND THE DEVELOPMENT OF THE INFORMATION MARKET IN THE MEMBER STATES OF THE COMMUNITY ; 4 . ENCOURAGE THE APPLICATION OF NEW TECHNOLOGIES AND METHODOLOGIES TO INFORMATION SERVICES . THE FIRST TWO OBJECTIVES HAVE MOST PRIORITY AT PRESENT ; THE REMAINING TWO ARE COMPLEMENTARY AND WILL CONSIST MAINLY , FOR THE PERIOD OF THE THIRD PLAN OF ACTION , OF MONITORING AND ASSESSING DEVELOPMENTS , CARRYING OUT EXPLORATORY STUDIES , COORDINATING NATIONAL VIEWS AND ACTIVITIES , IDENTIFYING ACTION WHICH MIGHT BE APPROPRIATE AT COMMUNITY LEVEL AND DEFINING PROJECTS TO IMPLEMENT SUCH ACTION . SIGNIFICANT EFFORTS MUST BE MADE UNDER THE THIRD PLAN OF ACTION IN THE FIELD OF INFORMATION AND DOCUMENTATION TO ACHIEVE ALL THE OBJECTIVES LAID DOWN BY THE COUNCIL IN ITS RESOLUTION OF 24 JUNE 1971 AND TO HELP PREPARE THE COMMUNITY AND ITS ECONOMY , INDUSTRY , SCIENCE , RESEARCH AND ADMINISTRATION , TO FACE THE CHALLENGES OF THE 1980 ' S . THE THIRD PLAN OF ACTION COMPRISES THE FOLLOWING FOUR PRINCIPAL COMPONENTS : 1 . EURONET AS A PUBLIC NETWORK BY 1983 THE EURONET NETWORK , WHICH HAS BEEN IN OPERATION SINCE NOVEMBER 1979 , WITH A SUBSTANTIALLY LARGER CAPACITY SINCE MID-1980 : - WILL BE MANAGED UNTIL THE END OF 1983 BY THE NATIONAL POSTAL AND TELECOMMUNICATIONS ADMINISTRATIONS UNDER THE SUPERVISION OF THE COMMISSION , WHICH WILL CONTINUE TO CO-FINANCE ANY OPERATING DEFICIT . THE MEANS OF ACCOUNTING FOR THE DEFICIT MUST BE RE-NEGOTIATED ON THE BASIS OF MAINTENANCE COSTS HAVING DUE REGARD TO THE DELAY IN BRINGING THE NETWORK INTO SERVICE AND THE EMERGENCE OF PARALLEL NATIONAL NETWORKS ; - MUST BE EXTENDED , IN PARTICULAR TO GREECE AND WITHIN ALL MEMBER STATES , IN ORDER TO RESPOND QUICKLY TO THE EVOLVING DEMAND FOR INFORMATION AND DOCUMENTATION . THE RESPONSIBILITY FOR ANY NECESSARY EXTENSIONS SHOULD INCREASINGLY REST WITH THE POSTAL AND TELECOMMUNICATIONS ADMINISTRATIONS AND COMMUNITY FUNDS SHOULD NOT BE USED FOR REGIONAL EXTENSIONS WITHIN MEMBER STATES ; - SHOULD BE INTERCONNECTED WITH OTHER NETWORKS IN EUROPE , ON THE BASIS OF THE COOPERATION AGREEMENTS STIPULATED IN ARTICLE 3 OF THIS DECISION ; CONNECTIONS WITH NETWORKS OF NON-EUROPEAN INDUSTRIALIZED COUNTRIES SHOULD BE BASED ON RECIPROCITY AND SHOULD INCORPORATE GUARANTEES OF TRAFFIC IN BOTH DIRECTIONS , WHILE RESPECTING THE BASIC PRINCIPLES OF THE TREATY AND TAKING INTO ACCOUNT THE INTERESTS OF THE DIANE NETWORK ; OPPORTUNITY SHOULD BE TAKEN , WHENEVER POSSIBLE , TO EXTEND THE SERVICES OFFERED BY THIS NETWORK TO DEVELOPING COUNTRIES , INCLUDING THOSE PARTY TO THE LOME CONVENTION ; - MUST CONTINUE TO BENEFIT FROM THE ACTIVE SUPPORT OF THE LAUNCH TEAM AS LONG AS NECESSARY ; - WILL REQUIRE MEASURES , IN PARTICULAR BY THE POSTAL AND TELECOMMUNICATIONS ADMINISTRATIONS , TO PROMOTE THIRD PARTY TRAFFIC IN ORDER TO GUARANTEE A BETTER FINANCIAL BALANCE ; - MUST MAKE A SMOOTH AND GRADUAL TRANSITION TO THE STATUS OF A PUBLIC NETWORK BY THE END OF 1983 , WHEN IT WILL BECOME THE SOLE MANAGERIAL RESPONSIBILITY OF THE POSTAL AND TELECOMMUNICATIONS ADMINISTRATIONS . THIS CHANGE WILL REQUIRE THE EXTENSION OF TARIFF AGREEMENTS FOR A PERIOD LONG ENOUGH TO PROTECT THE INTERESTS OF THE USERS AND TO HELP IN PROMOTING THE SERVICES OFFERED BY THE DIANE HOSTS . THE AMOUNT ALLOCATED TO THIS OBJECTIVE IS 4 500 000 ECU . 2 . ACCELERATED DEVELOPMENT OF HIGH-QUALITY SERVICES IN EUROPE THE FURTHER DEVELOPMENT OF THE SUPPLY OF BOTH PRIVATE AND PUBLIC INFORMATION FOR EUROPEAN USERS IS A MAJOR TARGET TO BE ACHIEVED UNDER THE THIRD PLAN OF ACTION , IN ORDER TO ESTABLISH THE CONDITIONS FOR THE CREATION OF FURTHER HIGH-QUALITY INFORMATION SERVICES . MEASURES CARRIED OUT IN THIS FIELD SHOULD : - CONTRIBUTE TO THE CREATION OF FURTHER HIGH-QUALITY SERVICES AND COVER EXISTING GAPS WHERE THIS IS OF IMPORTANCE FOR THE COMMUNITY ; - BE IN THE INTERESTS OF THE COMMUNITY AND , WHERE APPROPRIATE , CONTAIN ELEMENTS WHICH REQUIRE EUROPEAN COOPERATION ; - TAKE ACCOUNT OF NATIONAL PROGRAMMES AND ENSURE COMMUNITY SUPPORT FOR ACTIVITIES IN THE MEMBER STATES , WHERE POSSIBLE AND APPROPRIATE . THE COMMISSION , WITH THE ASSISTANCE OF THE STIDC , WILL DEFINE BY 1 JANUARY 1982 THE CRITERIA , PROCEDURES AND MACHINERY FOR SPEEDING UP SUCH DEVELOPMENT DURING THE PERIOD OF THIS PLAN OF ACTION ( ESPECIALLY FOR THE CALLS FOR PROPOSALS ). THE AMOUNT ALLOCATED TO THIS OBJECTIVE IS 7 500 000 ECU ( 1 ). 3 . USER SUPPORT AND MARKET DEVELOPMENT AS A COMPLEMENT TO THE PRIORITY ACTIVITIES PROVIDED FOR IN POINTS 1 AND 2 , A SERIES OF ANCILLARY MEASURES IS TO BE UNDERTAKEN AT COMMUNITY LEVEL TO EVALUATE THE PRESENT SITUATION AND TO PREPARE FUTURE SUPPORT POLICIES AND ACTIONS AIMED AT : - STIMULATING A WIDER AND MORE TRANSPARENT MARKET FOR EUROPEAN INFORMATION SERVICES AND , IN PARTICULAR , THOSE OF THE DIANE NETWORK , WHERE INCREASING INVOLVEMENT BY HOST COMPUTERS , DATABASE PRODUCERS AND OTHER INTERESTED PARTIES IS PLANNED , WITH RESPONSIBILITY DEVOLVING INCREASINGLY UPON THEM ; - IMPROVING THE INFORMATION MARKET IN EUROPE ON THE BASIS OF METHOD ANALYSES ; - FOSTERING THE EXPORT OF INFORMATION PRODUCTS AND OF SERVICES FROM WITHIN THE COMMUNITY TO OTHER INDUSTRIALIZED COUNTRIES AND TO DEVELOPING COUNTRIES , INCLUDING THOSE PARTY TO THE LOME CONVENTION , IN PARTICULAR THROUGH SEMINARS , STUDIES , WORKSHOPS AND OTHER MEANS , - EVALUATING USER NEEDS AND SUPPORTING THEM IN AN APPROPRIATE MANNER , IN PARTICULAR IN THE AREA OF INFORMATION AND GUIDANCE SERVICES ; - FOSTERING EFFICIENT DOCUMENT DELIVERY SERVICES , WITH DUE ACCOUNT FOR EXISTING ARRANGEMENTS IN MEMBER STATES ; - DEVELOPING SUITABLE MULTILINGUAL TOOLS IN ORDER TO REDUCE THE EFFECT OF LANGUAGE BARRIERS FOR THE USERS ; - GIVING SPECIAL CONSIDERATION TO THE REQUIREMENTS OF SMALL- AND MEDIUM-SIZED UNDERTAKINGS AND ENCOURAGING THE FURTHER DEVELOPMENT OF INTERMEDIARY AND OTHER SERVICES WHICH WOULD TAKE CARE OF THE PARTICULAR NEEDS AND CONSTRAINTS OF SUCH UNDERTAKINGS ; - CONSIDERING USERS ' INTERESTS WHEN EUROPEAN OR INTERNATIONAL STANDARDS ARE DEFINED OR IMPLEMENTED . THE AMOUNT ALLOCATED TO THIS OBJECTIVE IS 2 000 000 ECU . 4 . NEW TECHNOLOGIES AND METHODOLOGIES THESE MUST BE SELECTIVELY MONITORED AND DESIGNED TO IMPROVE QUALITY , INCREASE EFFICIENCY , LOWER COST , DEVELOP THE COMPETITIVENESS OF INFORMATION SYSTEMS AND SERVICES IN EUROPE AND BROADEN THEIR SCOPE . IT IS PARTICULARLY IMPORTANT THAT SUCH DEVELOPMENTS BE INTRODUCED IN AN APPROPRIATE MANNER SO AS TO ENABLE INFORMATION PROVIDERS AND USERS TO SHARE IN THE BENEFITS OF NEW TECHNOLOGY . THE THIRD PLAN OF ACTION IS NOT INTENDED TO DEVELOP NEW TECHNOLOGIES BUT TO PROMOTE THEIR APPLICATION AND ADAPTATION AS RAPIDLY AND EFFECTIVELY AS POSSIBLE WITHIN THE COMMUNITY . INITIALLY , THIS SHOULD BE ACHIEVED THROUGH THE : - MONITORING OF EVOLVING TECHNOLOGIES AND THEIR APPLICATIONS ; - ESTABLISHMENT OF A COORDINATED STRATEGIC APPROACH TO DEVELOPMENTS WHICH HAVE A POTENTIAL IMPACT ON INFORMATION AND DOCUMENTATION ; - EXECUTION OF SPECIFIC STUDIES , FOR EXAMPLE IN THE FIELDS OF MORE USER-ORIENTATED INFORMATIONRETRIEVAL SYSTEMS AND ELECTRONIC PUBLISHING ; - IDENTIFICATION AND DEFINITION OF ACTIONS WHICH WOULD BE APPROPRIATE AT COMMUNITY LEVEL . THE AMOUNT ALLOCATED TO THIS OBJECTIVE IS 1 000 000 ECU .